DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-7, 9, and 11-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-7, 9, and 11-22 are rejected under 35 U.S.C. 103 as being unpatentable over Roe et al. US 2015/0065973.


The barrier 73 has a proximal portion directly or indirectly overlying the backsheet 25 (Figures 27, 28, 30, 31 and 34) and sealingly connected to any other component of the diaper – where Roe teaches the barrier 73 is attached to barrier leg cuffs and the topsheet 24 (paragraph 0154; Figures 27, 28, and 30), and a free distal edge 79 (Figures 27, 28, and 30; paragraph 0154); and a liquid control structure 49,49’ (Figure 37) disposed over the backsheet 25 is only forward of the transverse perineal barrier 73.  The liquid control structure 49, 49’ differs from the channels 45, 45’ in that the structure has a different size (paragraph 0159).  Additionally, Roe teaches a plurality of channels may be either in the front portion, the back portion, or both (paragraph 0159).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was 
As to claim 2, a front upper layer 24 comprising an effectively liquid permeable material (paragraph 0043), overlying the liquid control structure 49,49’ in the front portion as the control structures are in the liquid management system which underlies the top layer 24 (Figures 31 and 37). As to claim 3, Roe teaches the diaper comprises left and right standing longitudinal cuffs 34 each extending from the front portion to the rear portion (Figure 4) and having a proximal cuff portion 64, and a free longitudinal cuff distal edge 66 (paragraph 0089), each longitudinal cuff comprising a longitudinal cuff elastic member 35 proximate the free longitudinal cuff distal edge 66 (paragraph 0091, Figure 4).  Roe does not specifically teach the longitudinal cuff elastic member 35 being incorporated into the longitudinal cuff in a pre-strained condition so as to cause material forming the free longitudinal cuff distal edge to gather and extend toward a wearer's skin when the diaper is worn, however Roe does teach the elastic 35 is incorporated close to the free edge 66 to provide a better seal (paragraph 0091), thus it would have been obvious to one having ordinary skill in the art to attach the elastic in a pre-strained condition to have the elastic provide a better seal around the legs of the user. 
As to claims 4 and 5, Roe teaches the present invention substantially as claimed.  Roe does not specifically teach the longitudinal cuffs comprise effectively liquid impermeable 
As to claim 7, Roe teaches a disposable diaper 20 having a length L, a wearer –facing surface on the topsheet side, an outward-facing surface on the backsheet side, a front portion 5, a rear portion 6, and a perineal portion 7 between the front 5 and rear 6 portions, the diaper comprising: 
a backsheet 25 comprising an effectively liquid impermeable material (paragraph 0047); a transverse perineal barrier 73 (Figures 27, 28, and 30; paragraph 0134) in the perineal portion.  Roe does not specifically teach the transverse barrier comprises a liquid impermeable material.  However, Roe teaches the barrier (separator) may be hydrophobic (paragraph 0150) and may limit or avoid migration of urine to the back of absorbent and feces to the front of the absorbent article (paragraphs 0149-0150).  Roe additionally, teaches the separator may comprise hydrophobic materials (paragraphs 
The barrier 73 has a proximal portion directly or indirectly overlying the backsheet 25 (Figures 27, 28, 30, 31 and 34) and sealingly connected to any other component of the diaper – where Roe teaches the barrier 73 is attached to barrier leg cuffs and the topsheet 24 (paragraph 0154; Figures 27, 28, and 30), and a free distal edge 79 (Figures 27, 28, and 30; paragraph 0154); and a liquid control structure 49,49’ (Figure 37) disposed over the backsheet 25 is only forward of the transverse perineal barrier 73.  The liquid control structure 49, 49’ differs from the channels 45, 45’ in that the structure has a different size (paragraph 0159).  Additionally, Roe teaches a plurality of channels may be either in the front portion, the back portion, or both (paragraph 0159).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the channels in the front portion only where Roe teaches variation in the location of the channels is possible. 
Roe does not specifically teach the backsheet forms a portion of the wearer-facing surface in the rear portion of the diaper. However, Roe does teach the backsheet may comprise the front 46 and rear ears 40 formed integrally as a side panel (paragraph 0095).  Therefore, it would be obvious to have the backsheet form a portion of the wearer-facing surface as the side panel formed from the backsheet is part of the wearer-facing surface. 

As to claim 9, a front upper layer 24 comprising an effectively liquid permeable material 
As to claim 11, the rear upper layer 24 and the transverse perineal barrier 73 are formed at least in part of a common section of material (paragraph 0154). As to claim 12, Roe teaches the diaper comprises left and right standing longitudinal cuffs 34 each extending from the front portion to the rear portion (Figure 4) and having a proximal cuff portion 64, and a free longitudinal cuff distal edge 66 (paragraph 0089), each longitudinal cuff comprising a longitudinal cuff elastic member 35 proximate the free longitudinal cuff distal edge 66 (paragraph 0091, Figure 4).  Roe does not specifically teach the longitudinal cuff elastic member 35 being incorporated into the longitudinal cuff in a pre-strained condition so as to cause material forming the free longitudinal cuff distal edge to gather and extend toward a wearer's skin when the diaper is worn, however Roe does teach the elastic 35 is incorporated close to the free edge 66 to provide a better seal (paragraph 0091), thus it would have been obvious to one having ordinary skill in the art to attach the elastic in a pre-strained condition to have the elastic provide a better seal around the legs of the user. 

As to claims 13 and 14, Roe teaches the present invention substantially as claimed.  Roe does not specifically teach the longitudinal cuffs comprise effectively liquid impermeable material.  However, Roe does teach the longitudinal cuffs provide 
As to claim 15, Roe teaches the transverse perineal barrier 73 has left and right side edges each respectively attached to a left or right longitudinal cuff 34 (paragraph 0154). 
As to claim 16, Roe teaches a disposable diaper 20 having a length L, a wearer –facing surface on the topsheet side, an outward-facing surface on the backsheet side, a front portion 5, a rear portion 6, and a perineal portion 7 between the front 5 and rear 6 portions, the diaper comprising: 
a backsheet 25 comprising an effectively liquid impermeable material (paragraph 0047); a transverse perineal barrier 73 (Figures 27, 28, and 30; paragraph 0134) in the perineal portion.  Roe does not specifically teach the transverse barrier comprises a liquid impermeable material.  However, Roe teaches the barrier (separator) may be hydrophobic (paragraph 0150) and may limit or avoid migration of urine to the back of absorbent and feces to the front of the absorbent article (paragraphs 0149-0150).  Roe additionally, teaches the separator may comprise hydrophobic materials (paragraphs 
The barrier 73 has a proximal portion directly or indirectly overlying the backsheet 25 (Figures 27, 28, 30, 31 and 34) and sealingly connected to any other component of the diaper – where Roe teaches the barrier 73 is attached to barrier leg cuffs and the topsheet 24 (paragraph 0154; Figures 27, 28, and 30), and a free distal edge 79 (Figures 27, 28, and 30; paragraph 0154); and a liquid control structure 49,49’ (Figure 37) disposed over the backsheet 25 is only forward of the transverse perineal barrier 73, where the rear region is free of the liquid control structure 49, 49’ (Figure 37).  The liquid control structure 49, 49’ differs from the channels 45, 45’ in that the structure has a different size (paragraph 0159).  Additionally, Roe teaches a plurality of channels may be either in the front portion, the back portion, or both (paragraph 0159).  Thus, it would be obvious to one having ordinary skill in the art at the time the invention was originally filed to provide the channels in the front portion only where Roe teaches variation in the location of the channels is possible.  The front upper layer 24 comprising an effectively liquid permeable material (paragraph 0043), overlying the liquid control structure 49,49’ in the front portion as the control structures  are in the liquid management system which underlies the top layer 24 (Figures 31 and 37). 
Roe does not specifically teach the backsheet forms a portion of the wearer-facing surface in the rear portion of the diaper. However, Roe does teach the backsheet may comprise the front 46 and rear ears 40 formed integrally as a side panel (paragraph 0095).  Therefore, it would be obvious to have the backsheet form a portion of the 


As to claim 17, the rear upper layer 24 and the transverse perineal barrier 73 are formed at least in part of a common section of material (paragraph 0154). As to claim 18, Roe teaches the diaper comprises left and right standing longitudinal cuffs 34 each extending from the front portion to the rear portion (Figure 4) and having a proximal cuff portion 64, and a free longitudinal cuff distal edge 66 (paragraph 0089), each longitudinal cuff comprising a longitudinal cuff elastic member 35 proximate the free longitudinal cuff distal edge 66 (paragraph 0091, Figure 4).  Roe does not specifically teach the longitudinal cuff elastic member 35 being incorporated into the longitudinal cuff in a pre-strained condition so as to cause material forming the free longitudinal cuff distal edge to gather and extend toward a wearer's skin when the diaper is worn, however Roe does teach the elastic 35 is incorporated close to the free edge 66 to provide a better seal (paragraph 0091), thus it would have been obvious to one having ordinary skill in the art to attach the elastic in a pre-strained condition to have the elastic provide a better seal around the legs of the user. 

As to claims 19 and 20, Roe teaches the present invention substantially as claimed.  Roe does not specifically teach the longitudinal cuffs comprise effectively liquid impermeable material.  However, Roe does teach the longitudinal cuffs provide 
As to claim 21, Roe teaches the transverse perineal barrier 73 has left and right side edges each respectively attached to a left or right longitudinal cuff 34 (paragraph 0154). 

As to claim 22, Roe teaches the transverse perineal barrier 73 may comprise elastic material (paragraph 0153) which includes the portion proximate to the free distal edge 79 of the transverse perineal barrier. 
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781